Maxwell, J.,
dissenting.
I admit that if the county court had no jurisdiction of the subject matter, that the district court could acquire none. But the county court did have jurisdiction of the subject matter to the extent of $500, the exact amount for which judgment was rendered. The summons may be treated as a nullity. It did not give the court jurisdiction of the person of the defendant, and the judgment, therefore, was null and void. But the defendant instituted proceedings in error to reverse the judgment, and thereby submitted to the jurisdiction of the court. Fee v. Big Sand Iron Company, 13 Ohio State, 563. The judgment of the court below having been reversed, the statute made it the duty of the district court to retain the case for trial. There is a material difference between a ease where the county court has no jurisdiction of the subject matter— as in an action of slander — and that under consideration, where it had authority, upon service of a valid summons, to render the judgment complained of. I am unable, therefore, to give my assent to the conclusions of the majority of the court. The judgment should be reversed, and the cause remanded to the district court for trial.